Exhibit 10.5

Execution Version

FIRST AMENDMENT TO

TERM LOAN CREDIT AGREEMENT

THIS FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT (hereinafter referred to as
the “Amendment”) is dated as of March 15, 2017, by and among EXCO RESOURCES,
INC. (“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors (the
“Guarantors”), the LENDERS party hereto, WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent (“Administrative Agent”) and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Collateral Trustee (“Collateral Trustee”). Unless the context
otherwise requires or unless otherwise expressly defined herein, capitalized
terms used but not defined in this Amendment have the meanings assigned to such
terms in the Credit Agreement (as defined below).

WITNESSETH:

WHEREAS, Borrower, the Guarantors, Administrative Agent, Collateral Trustee and
the financial institutions from time to time party thereto (the “Lenders”) have
entered into that certain Term Loan Credit Agreement dated as of October 19,
2015 (as the same has been amended, restated, amended and restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “Existing
Agreement” and as further amended by this Amendment, the “Credit Agreement”);
and

WHEREAS, the Lenders party hereto, Borrower, the Guarantors, Administrative
Agent (acting upon the instruction of the Lenders) and Collateral Trustee
(acting upon the instruction of the Lenders), desire to amend the Existing
Agreement as provided herein upon the terms and conditions set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower, the
Guarantors, Administrative Agent, Collateral Agent and the Lenders party hereto
hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 3 hereof, and in
reliance on the representations, warranties, covenants and agreements contained
in this Amendment, effective as of the date hereof, the Credit Agreement shall
be amended in the manner provided in this Section 1.

1.1    Deleted Definitions. Section 1.01 of the Credit Agreement is hereby
amended to delete in their entirety all terms and their respective definitions
for which all references are eliminated in the Credit Agreement as a result of
the amendments set forth below.

1.2    Additional Definitions. The following definitions shall be added to
Section 1.01 of the Credit Agreement in alphabetical order:

“1.5 Lien Collateral Agent” means Wilmington Trust, National Association (or
other Person designated by the 1.5 Lien Indenture Trustee), or if the 1.5 Lien
Notes Indenture ceases to exist, the collateral agent or other representative of
1.5 Lien Noteholders designated pursuant to the terms of the 1.5 Lien Note
Documents and the Intercreditor Agreement.

“1.5 Lien Indenture Trustee” means Wilmington Trust, National Association, in
its capacity as Trustee under the 1.5 Lien Notes Indenture.    

“1.5 Lien Note Documents” means the 1.5 Lien Notes Indenture and each other
Notes Document (as defined in the 1.5 Lien Notes Indenture).

“1.5 Lien Noteholders” means each Holder (as defined in the 1.5 Lien Notes
Indenture).    

“1.5 Lien Notes” means (a) the Borrower’s Senior Secured 1.5 Lien Notes due 2022
issued pursuant to the 1.5 Lien Notes Indenture (and, for the avoidance of
doubt, shall include each “Note” issued under and as defined in the 1.5 Lien
Notes Indenture) and (b) any Refinancing Indebtedness in respect thereof.



--------------------------------------------------------------------------------

“1.5 Lien Notes Indenture” means that certain Indenture dated as of March 15,
2017, among the Borrower, the Guarantors (as defined therein), the 1.5 Lien
Indenture Trustee, and the 1.5 Lien Collateral Trustee, as amended, restated,
refinanced, replaced, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of the Intercreditor Agreement.

“1.75 Lien Agent” means Hamblin Watsa Investment Counsel Ltd, in its capacity as
administrative agent under the 1.75 Lien Term Loan Credit Agreement, together
with its successors and assigns in such capacity.

“1.75 Lien Collateral Agent” means Wilmington Trust, National Association (or
other Person designated by the 1.75 Lien Agent), or if the 1.75 Lien Term Loan
Credit Agreement ceases to exist, the collateral agent or other representative
of lenders or holders of 1.75 Lien Debt designated pursuant to the terms of the
1.75 Lien Documents and the Intercreditor Agreement.

“1.75 Lien Debt” means Indebtedness under the 1.75 Lien Documents.

“1.75 Lien Documents” means the 1.75 Lien Term Loan Credit Agreement and each
other Loan Document (as defined in the 1.75 Lien Term Loan Credit Agreement).

“1.75 Lien Debt Exchange” means the exchange of loans contemplated by the
Exchange Agreement, to occur on the First Amendment Effective Date.

“1.75 Lien Lenders” means each Lender (as defined in the 1.75 Term Loan Credit
Agreement).

“1.75 Lien Term Loan Credit Agreement” means that certain Term Loan Credit
Agreement dated as of March 15, 2017 among the Borrower, the Guarantors party
thereto, the lenders party thereto, the 1.75 Lien Agent and the 1.75 Lien
Collateral Agent, as the same may be amended, supplemented, modified, restated,
refinanced or replaced from time to time in accordance with the Intercreditor
Agreement.

“Exchange Agreement” means that certain Purchase Agreement, dated as of
March 15, 2017, by and between the Borrower and certain of the Lenders under
this Agreement and certain of the Lenders under the Fairfax Term Loan Agreement
and the other parties thereto (including Wilmington Trust National Association,
as administrative agent) and all other agreements, documents, certificates and
instruments delivered in connection therewith, or related thereto.

“First Amendment” means the First Amendment to this Agreement, dated as of
March 15, 2017.

“First Amendment Effective Date” means the effective date of the First
Amendment, such date being March 15, 2017.

1.3    Applicable Premium. The definition of “Applicable Premium” in
Section 1.01 of the Credit Agreement shall be and it hereby is amended and
restated in its entirety to read as follows:

“Applicable Premium” has the meaning assigned to such term in Section 2.07(d).

1.4    Credit Facilities. The definition of “Credit Facilities” in Section 1.01
of the Credit Agreement shall be and it hereby is amended and restated in its
entirety to read as follows:

“Credit Facilities” means, collectively, one or more debt facilities (including,
without limitation, the First Lien Credit Agreement, the 1.5 Lien Notes
Indenture and the 1.75 Lien Credit Agreement), capital markets financings or
other financing arrangements (including commercial paper facilities or
indentures) providing for revolving credit loans, term loans, letters of credit,
bankers acceptances, notes or other

 

2



--------------------------------------------------------------------------------

long-term indebtedness, including any mortgages, guarantees, collateral
documents, instruments and agreements executed in connection therewith, and any
amendments, supplements, modifications, extensions, renewals, restatements or
refundings thereof, in whole or in part, and any indentures or credit facilities
or commercial paper facilities that replace, refund, supplement or refinance any
part of the loans, notes, other credit facilities or commitments thereunder,
including any such replacement, refunding, supplemental or refinancing facility,
arrangement or indenture that increases the amount permitted to be borrowed or
issued thereunder or alters the maturity thereof or adds additional borrowers or
guarantors thereunder and whether by the same or any other agent, trustee,
lender or group of lenders or holders.

1.5    Eligible Assignee. The definition of “Eligible Assignee” in Section 1.01
of the Credit Agreement shall be and it hereby is amended and restated in its
entirety to read as follows:

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund or an Approved Fund of a Lender, (d) solely with respect to the
1.75 Lien Debt Exchange, the Borrower and (e) any other Person (other than a
natural person) that is an “accredited investor” (as defined in Regulation D
under the Securities Act); provided that for the avoidance of doubt, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates
except to the extent necessary to consummate the 1.75 Lien Debt Exchange
(provided, further, that the immediately preceding proviso shall not apply to
Fairfax Financial Holdings Limited, and any of its Affiliates or Subsidiaries).

1.6    Material Indebtedness. The definition of “Material Indebtedness” in
Section 1.01 of the Credit Agreement shall be and it hereby is amended by
replacing “the First Lien Documents” with “the First Lien Documents, the 1.5
Lien Note Documents, the 1.75 Lien Documents” at the beginning thereof.

1.7    Permitted Investors. The definition of “Permitted Investors” in
Section 1.01 of the Credit Agreement shall be and it hereby is amended and
restated in its entirety to read as follows:

“Permitted Investors” means (a) ESAS, (b) C. John Wilder and any Affiliate of C.
John Wilder, (c) any spouse or lineal descendants (whether natural or adopted)
of C. John Wilder and any trust solely for the benefit of C. John Wilder and/or
his spouse and/or lineal descendants, (d) Fairfax Financial Holdings Limited,
and its Affiliates and/or any and all Backstop Commitment Parties (as defined in
the 1.75 Lien Credit Agreement) and (e) any group (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) with respect to which Persons
described in clauses (a), (b), (c) and (d) of this definition own the majority
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower that is owned by such group.

1.8    Priority Lien Collateral Agent. The definition of “Priority Lien
Collateral Agent” in Section 1.01 of the Credit Agreement shall be and it hereby
is amended and restated in its entirety to read as follows:

“Priority Lien Collateral Agent” means, collectively or individually as the
context may require, the First Lien Agent (or other Person designated by the
First Lien Agent), the 1.5 Lien Collateral Agent (or other Person designated by
the 1.5 Lien Collateral Agent) and/or the 1.75 Lien Collateral Agent (or other
Person designated by the 1.75 Lien Collateral Agent).

1.9    Priority Lien Debt. The definition of “Priority Lien Debt” in
Section 1.01 of the Credit Agreement shall be and it hereby is amended by
(x) inserting “, the 1.5 Lien Notes, the 1.75 Lien Term Loan Credit Agreement”
immediately before “or any Replacement Credit Facility” at the beginning thereof
and (y) deleting clause (c) in the proviso to such definition.

1.10    Priority Lien Documents. The definition of “Priority Lien Documents” in
Section 1.01 of the Credit Agreement shall be and it hereby is amended by
replacing “the First Lien Documents” therein with “the First Lien Documents, the
1.5 Lien Note Documents, the 1.75 Lien Documents.”

1.11    Priority Lien Obligations. The definition of “Priority Lien Obligations”
in Section 1.01 of the Credit Agreement shall be and it hereby is amended by
replacing “and (b)” therein with “, (b) all Indebtedness associated with the 1.5
Lien Note Documents, (c) all Indebtedness associated with the 1.75 Lien
Documents and (d).”

 

3



--------------------------------------------------------------------------------

1.12    Priority Lien Representative. The definition of “Priority Lien
Representative” in Section 1.01 of the Credit Agreement shall be and it hereby
is amended by replacing “or (b)” therein with “, (b) the 1.5 Lien Indenture
Trustee, (c) the 1.75 Lien Agent or (d).”

1.13    Replacement Credit Facility. The definition of “Replacement Credit
Facility” in Section 1.01 of the Credit Agreement shall be and it hereby is
amended by replacing “the First Lien Credit Agreement” therein with “the First
Lien Credit Agreement, the 1.5 Lien Notes, the 1.75 Lien Credit Agreement.”

1.14    Offers to Prepay Loans. Section 2.08 of the Credit Agreement shall be
and it hereby is amended by amending and restating clause (b) (“Change of
Control”) therein in its entirety to read as follows:

(b)    [Reserved].

1.15    Compliance with Laws and Agreements. Section 3.07 of the Credit
Agreement shall be and it hereby is amended by replacing “the First Lien
Documents” with “the First Lien Documents, the 1.5 Lien Note Documents, the 1.75
Lien Documents” in the last sentence thereof.

1.16    Amendment of Certain Sections of the Credit Agreement. The Credit
Agreement is hereby amended by deleting the following sections of the Credit
Agreement and all references thereto in the Credit Agreement in their entirety:

(a)    Article V (Affirmative Covenants) and all sections therein other than
Sections 5.12, 5.14 and 5.17.

(b)    Article VI (Negative Covenants) and all sections therein.

(c)    Sections (c) through (m) of Article VIII (Events of Default).

1.17    Assignments. Section 10.04(b)(2)(i) of the Credit Agreement shall be and
it hereby is amended by adding “, the Borrower (for the avoidance of doubt, with
such assignments to be permitted solely with respect to the 1.75 Lien Debt
Exchange)” immediately after “an Approved Fund”.

1.18    Borrower Buybacks. Section 10.04(e) of the Credit Agreement shall be and
it hereby is amended and restated in its entirety as follows:

(e) Notwithstanding anything in this Agreement to the contrary, any Lender may,
solely in connection with the 1.75 Lien Debt Exchange on the First Amendment
Effective Date, sell or assign all or a portion of its Loans to the Borrower to
effectuate the 1.75 Debt Exchange in accordance with and as provided in the
Exchange Agreement.

1.19    Intercreditor Agreement and Collateral Trust Agreement. Section 10.17 of
the Credit Agreement shall be and it hereby is amended by replacing “the First
Lien Lenders” with “the First Lien Lenders, the 1.5 Lien Noteholders and the
1.75 Lien Lenders” in the last sentence of clause (a) thereof.

SECTION 2. Amendment; Intercreditor Agreement; Collateral Trust Agreement;
Exchange Agreement.

2.1    The Majority Lenders hereby instruct Wilmington Trust, National
Association, in its capacity as Administrative Agent and in its capacity as
Collateral Trustee under the Existing Agreement and the Credit Agreement, to
execute and deliver this Amendment and other documents, instruments and
agreements contemplated herein (including any and all amendments, amendments and
restatements, modifications, supplements and acknowledgements with respect to
any of the foregoing).

 

4



--------------------------------------------------------------------------------

2.2    The Majority Lenders hereby instruct Wilmington Trust, National
Association, in its capacity as Administrative Agent, to execute and deliver the
Exchange Agreement (as defined above).

2.3    The Majority Lenders hereby instruct Wilmington Trust, National
Association, in its capacity as Second Lien Collateral Agent under the
Intercreditor Agreement, to execute and deliver the First Amendment to
Intercreditor Agreement attached hereto as Exhibit A (and including the
Intercreditor Agreement attached to such First Amendment to Intercreditor
Agreement).

2.4    The Majority Lenders hereby instruct Wilmington Trust, National
Association, in its capacity as a Parity Lien Representative under the
Collateral Trust Agreement and as Collateral Trustee under the Collateral Trust
Agreement, to execute and deliver the First Amendment to Collateral Trust
Agreement attached hereto as Exhibit B (and including the Amended and Restated
Collateral Trust Agreement attached to such First Amendment to Collateral Trust
Agreement).

SECTION 3. Conditions.

3.1    Majority Lender Consent. The amendments to the Credit Agreement contained
in Section 1 of this Amendment (other than Section 1.7 of this Amendment) shall
be effective upon the execution and delivery of this Amendment by each Credit
Party, Lenders constituting the Majority Lenders and Administrative Agent.

3.2    Super-Majority Lender Consent. The amendments to the Credit Agreement
contained in Section 1.7 of this Amendment shall be effective upon the execution
and delivery of this Amendment by each Credit Party, Lenders constituting the
Super-Majority Lenders and Administrative Agent.

SECTION 4. Representations and Warranties of Borrower. To induce the Lenders,
Administrative Agent and Collateral Trustee to enter into this Amendment, each
Credit Party hereby represents and warrants to the Lenders, Administrative Agent
and Collateral Trustee as follows:

4.1    Corporate Authority; No Conflicts. The execution, delivery and
performance by such Credit Party of this Amendment and all documents,
instruments and agreements contemplated herein are within such Credit Party’s
corporate or other organizational powers, have been duly authorized by all
necessary action, require no action by or in respect of, or filing with, any
Governmental Authority and do not violate or constitute a default under any
provision of any applicable law or other agreements binding upon such Credit
Party or result in the creation or imposition of any Lien upon any of the assets
of such Credit Party except for Liens permitted under the Credit Agreement.

4.2    Enforceability. This Amendment has been duly executed and delivered by
each Credit Party and constitutes the valid and binding obligation of such
Credit Party enforceable in accordance with its terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally, and (ii) the availability of equitable
remedies may be limited by equitable principles of general application.

SECTION 5. Miscellaneous.

5.1    Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by each Credit Party. Each Credit Party hereby
agrees that the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of any Credit Party
under the Credit Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof.

5.2    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

5



--------------------------------------------------------------------------------

5.3    Legal Expenses. Each Credit Party hereby agrees to pay all reasonable
fees and expenses of special counsel to Administrative Agent and the Collateral
Agent incurred by Administrative Agent and the Collateral Agent in connection
with the preparation, negotiation and execution of this Amendment and all
related documents.

5.4    Counterparts. This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.

5.5    Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6    Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

5.7    Severability. Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

5.8    Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of

New York.

5.9    Reference to and Effect on the Loan Documents.

(a)    This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Existing Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Existing Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Existing Agreement to the “Credit Agreement”, shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

BORROWER:   EXCO RESOURCES, INC.

By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:  
Vice President, Chief Financial Officer and Treasurer

GUARANTORS: EXCO HOLDING (PA), INC. EXCO PRODUCTION COMPANY (PA), LLC EXCO
PRODUCTION COMPANY (WV), LLC EXCO RESOURCES (XA), LLC EXCO SERVICES, INC. EXCO
MIDCONTINENT MLP, LLC EXCO PARTNERS GP, LLC EXCO PARTNERS OLP GP, LLC EXCO
HOLDING MLP, INC. EXCO LAND COMPANY, LLC

By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:  
Vice President, Chief Financial Officer and Treasurer

EXCO OPERATING COMPANY, LP

By:   EXCO Partners OLP GP, LLC,   its general partner

By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:  
Vice President, Chief Financial Officer and Treasurer

EXCO GP PARTNERS OLD, LP By:   EXCO Partners GP, LLC,   its general partner

By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:  
Vice President, Chief Financial Officer and Treasurer

RAIDER MARKETING, LP By:   Raider Marketing GP, LLC,   its general partner

By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:  
Vice President, Chief Financial Officer and Treasurer

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

RAIDER MARKETING GP, LLC By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:  
Vice President, Chief Financial Officer and Treasurer

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

/s/ Renee Kuhl

Name:   Renee Kuhl Title:   Vice President

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Trustee

By:  

/s/ Renee Kuhl

Name:   Renee Kuhl Title:   Vice President

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

Avenue Energy Opportunities Fund, L.P., as a  Lender

By:  

/s/ Sonia Gardner

Name:   Sonia Gardner Title:   Member

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ Tracey-Ann Scarlett

Name:   Tracey-Ann Scarlett Title:   Assistant Vice President

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

ENERGY STRATEGIC ADVISORY SERVICES LLC,

as a Lender

By:  

/s/ Jonathan Siegler

Name:   Jonathan Siegler Title:   Chief Financial Officer

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

  BRIT INSURANCE (GIBRALTAR) PCC LIMITED   BRIT SYNDICATES LIMITED   CLEARWATER
SELECT INSURANCE COMPANY   NEWLINE CORPORATE NAME LIMITED (SYNDICATE)  
NORTHBRIDGE PERSONAL INSURANCE CORPORATION   ODYSSEY REINSURANCE COMPANY  
WENTWORTH INSURANCE COMPANY LTD.   ZENITH INSURANCE COMPANY   ZENITH INSURANCE
COMPANY   By:   Hamblin Watsa Investment Counsel Ltd., its Investment Manager
By:  

/s/ Paul Rivett

Name:   Paul Rivett Title:   Chief Operating Officer

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

Canadian Imperial bank of Commerce, as a Lender

By:  

/s/ David Evelyn

Name:   David Evelyn Title:   General Manager By:  

/s/ Neermala Hurry

Name:   Neermala Hurry Title:   Assistant Manager

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

Chou Associates Fund, as a Lender By:  

/s/ Francis Chou

Name:   Francis Chou Title:   Portfolio Manager Chou RRSP Fund, as a Lender By:
 

/s/ Francis Chou

Name:   Francis Chou Title:   Portfolio Manager Chou Bond Fund, as a Lender By:
 

/s/ Francis Chou

Name:   Francis Chou Title:   Portfolio Manager Chou Income Fund, as a Lender
By:  

/s/ Francis Chou

Name:   Francis Chou Title:   Portfolio Manager Chou Opportunity Fund, as a
Lender By:  

/s/ Francis Chou

Name:   Francis Chou Title:   Portfolio Manager

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN STRATEGIC INCOME OPPORTUNITIES, as a Lender By:  

/s/ Amy Ronca

Name:   Amy Ronca Title:   Vice President, JP Morgan Investment Management

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

ADVANCED SERIES TRUST – AST J.P. MORGAN STRATEGIC OPPORTUNITIES PORTOFLIO, as a
Lender By:  

/s/ Amy Ronca

Name:   Amy Ronca Title:   Vice President, JP Morgan Investment Management

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN TOTAL RETURN FUND, as a Lender

By:  

/s/ Amy Ronca

Name:   Amy Ronca Title:   Vice President, JP Morgan Investment Management

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN TAX AWARE INCOME OPPORTUNITIES FUND, as a Lender By:  

/s/ Amy Ronca

Name:   Amy Ronca Title:   Vice President, JP Morgan Investment Management

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

NB DISTRESSED DEBT INVESTMENT FUND

LIMITED, as a Lender

By: Neuberger Berman Investment Advisers LLC as Investment Manager By:  

/s/ Michael Holmberg

Name:   Michael Holmberg Title:   Managing Director

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

NB DISTRESSED DEBT MASTER FUND LP, as a Lender By: Neuberger Berman Investment
Advisers LLC as Investment Manager

By:  

/s/ Michael Holmberg

Name:   Michael Holmberg Title:   Managing Director

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

GEN IV INVESTMENT OPPORTUNITIES, LLC

By:  

/s/ Paul Segal

Name:   Paul Segal Title:   President

 

First Amendment to

Term Loan Credit Agreement



--------------------------------------------------------------------------------

VEGA ASSET PARTNERS, L.P. By:  

/s/ Paul Segal

Name:   Paul Segal Title:   President

 

First Amendment to

Term Loan Credit Agreement